DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      MARK ANTHONY ALVAREZ,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D13-4724

                               [June 24, 2015]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Okeechobee County; Sherwood Bauer, Jr.,
Judge; L.T. Case No. 472006CF000249.

   Mark Anthony Alvarez, South Bay, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee and Cynthia Comras,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   We reverse the trial court’s order denying appellant’s motion for
postconviction relief and remand this matter for further proceedings
consistent with Falcon v. State, 40 Fla. L. Weekly S151 (Fla. Mar. 19,
2015), and Horsley v. State, 160 So. 3d 393 (Fla. 2015).

DAMOORGIAN, C.J., CIKLIN and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.